Case 1:18-cr-00601-PGG Document 219 Filed 02/11/20 Page 1 of 1

LAW OFFICES OF JAMES R. DEVITA, PLLC
81 MAIN STREET, SUITE 504
WHITE PLAINS, NEW YORK 10601-1719
(914) 328-5000
FAX (914) 946-5906
E-Mail: jdevita@jamesrdevitalaw.com

NEW YORK CITY OFFICE:
217 BROADWAY, SUITE 707
NEW YORK, NY 10007

(212) 619-3730

February 11, 2020

VIA ECF

Honorable Paul B. Gardephe

United States District Judge for the Southern District of New York
United States Courthouse

40 Centre St.

New York, New York 10007

Re: United States v. Gonzalez, et al., 18 Cr. 601 (PGG)
Dear Judge Gardephe:

I represent defendant Jean-Claude Landji in the above referenced case, In accordance
with the discussion at today’s pretrial conference, I respectfully request that Your Honor assign
Michael Tremonte of the law firm of Sher Tremonte LLP, a member of the CJA panel for this
District, to work with me in representing Mr. Landji in this case. I further request that Your
Honor authorize paralegal Ryan Pollack of Sher Tremonte LLP to work with and assist us in that
representation.

Respectfully submitted,

s/ James R. DeVita

James R. DeVita

cc: All Counsel (By CF) MEMU ENDORSED
The Application is granted.

SO ORDERED:
A hugh
Paul G. Gardephe, U/S.D.J.

patea:_ fee 2) 226

 
